Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-61370-CIV-SMITH/VALLE

 HARVEY J. KESNER,

       Plaintiff,

 vs.

 BARRON’S, INC., et al.,

       Defendants.

 _______________________________/


      DEFENDANT WILLIAM ALPERT’S MOTION TO DISMISS, OR IN THE
  ALTERNATIVE, TO TRANSFER AND INCORPORATED MEMORANDUM OF LAW
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 2 of 21



         Pursuant to Federal Rule of Civil Procedure 12(b)(2) and (b)(3), Defendant William
  Alpert (“Defendant” or “Alpert”) moves to dismiss the Complaint of Plaintiff Harvey Kesner
  (“Plaintiff” or “Kesner”) for lack of personal jurisdiction and improper venue. In the alternative,
  Mr. Alpert moves pursuant to 28 U.S.C. 1404(a) to transfer this action to the District Court for
  the Southern District of New York (“SDNY”). In support, Defendant states as follows:
                                          INTRODUCTION
         This Court lacks any meaningful connection to the allegations in Plaintiff’s Complaint to
  warrant hauling a New York-based journalist, in his individual capacity, to Florida to defend
  Plaintiff’s meritless allegations.1 Plaintiff’s Complaint challenges statements made in a news
  article about his career as a New York attorney and his connection to an action filed by the
  Securities and Exchange Commission (“SEC”) in New York. The news article was researched
  and written by Mr. Alpert, a New York-based journalist, and published by a New York
  publication. The only connection this case has to the Southern District of Florida is that shortly
  before the contested article was published, Plaintiff—a long-time New Jersey resident and New
  York attorney—moved to Florida. This single, isolated connection to the forum is insufficient to
  establish that the Southern District of Florida is a proper venue for this action or to exercise
  personal jurisdiction over Mr. Alpert. As an alternative to dismissing this action on those serious
  procedural grounds, Defendant requests that this case be transferred to the SDNY.
         Applying the three separate but interrelated tests for personal jurisdiction, venue and
  transfer, it is clear that Plaintiff’s action cannot be maintained in this forum. Under well-
  established precedent, there must be a greater connection between this action and the forum aside
  from Plaintiff’s mere residence in this state to justify bringing claims against a non-resident,
  individual Defendant in this Court. Because any connection to Florida is too tenuous, this Court
  should dismiss Mr. Alpert from this action for lack of personal jurisdiction or improper venue, or
  in the alternative, transfer this case to a proper venue, the SDNY.
                                    FACTUAL BACKGROUND
         Contrary to the allegations in the Complaint, Barron’s is not a separate legal entity.
  (Declaration of Bob Rose (“Rose Decl.”) at ¶ 2.) Rather, Barron’s is an investment publication
  of Dow Jones & Company, Inc. (“Dow Jones”). (Id.) Dow Jones is headquartered in New York


  1
   If the Court decides not to dismiss Mr. Alpert from this case, Mr. Alpert will join in Dow
  Jones’s Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).


                                                    1
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 3 of 21



  City. (Id.) Defendant Mr. Alpert is employed by Dow Jones as a Senior Writer for Barron’s.
  (Declaration of William Alpert (“Alpert Decl.”) at ¶ 1.) Mr. Alpert lives in New Jersey and
  works out of Dow Jones’s New York City office. (Id. at ¶ 2.) The only Dow Jones employee
  that works for the Barron’s news department in Florida is a part-time copy editor who works out
  of his home and who did not have any involvement with the Article. (Rose Decl. at ¶ 10.)
         This case stems from Dow Jones’s publication of an October 4, 2018 article in Barron’s
  titled “The Lawyer at the Center of the SEC Pump-and-Dump Case” (the “Article”).2 The
  Article was researched and written by Mr. Alpert out of New York. (Alpert Decl. at ¶ 3.) Mr.
  Alpert did not travel to Florida in connection with his investigation for the Article. (Id.) Mr.
  Alpert had no communications with anyone in Florida for the Article.3 At the time the Article
  was researched and written, Mr. Alpert understood that Plaintiff had been a long-time resident of
  New Jersey and was aware that Plaintiff may own property in Florida. (Id. at ¶ 5.) Mr. Alpert
  attempted to contact Plaintiff in New Jersey and through others in New York, but never received
  a response from Plaintiff; Mr. Alpert did not see a Florida phone number for Plaintiff. (Id. at ¶¶
  4-5.) Two Barron’s editors, David Schutt and Dan Hirschhorn, worked on the Article out of
  Dow Jones’s New York office. (Rose Decl. at ¶ 6.) The Article was uploaded from New York
  to the Barron’s website, which is hosted by Amazon servers in Virginia and Oregon. (Id. at ¶ 3.)
  The Article was not published in Barron’s print magazine. (Id.)
         The Article itself makes no mention of Florida. The Article reports on an SEC action
  filed in the SDNY and a related malpractice suit filed against Plaintiff and his former firm in
  California state court (which was later removed to federal court in California). Further, the
  Article discusses Plaintiff’s representation of various clients involved in the SEC action while he
  was a named partner at the New York firm of Sichenzia Ross Ference Kesner LLP. (Compl. at ¶
  12.) No Florida sources are cited in the Article.




  2
   Defendants Dow Jones and Bill Alpert are not associated with the third Defendant, Teri Buhl,
  or her news publication. In any event, according to Plaintiff’s Complaint, Ms. Buhl is a citizen
  of New York.
  3
   Mr. Alpert sent an email seeking comments from one of the defendants in the SEC action, Mr.
  Honig, who is a Florida resident (and to his New York attorneys), but did not receive a response.
  (Alpert Decl. at ¶ 3.)


                                                      2
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 4 of 21



                                             ARGUMENT
  I.     MR. ALPERT IS NOT SUBJECT TO PERSONAL JURISDICTION IN THE
         SOUTHERN DISTRICT OF FLORIDA
         A.      Each Defendant Must Be Assessed Individually Under The Well-Established
                 Framework For Establishing Personal Jurisdiction.
         The Complaint alleges generally that Defendants “transact substantial business in Florida
  and committed multiple acts of defamation and intentional torts, in whole or part, in Florida.”
  (Compl. at ¶ 19.) This blanket, conclusory allegation improperly lumps all Defendants into one
  category rather than addressing personal jurisdiction with respect to each Defendant. See
  Celorio v. Google Inc., 872 F. Supp. 2d 1327, 1331 (N.D. Fla. 2012), report and
  recommendation adopted, No. 1:11CV79-SPM/GRJ, 2012 WL 1795213 (N.D. Fla. May 17,
  2012) (“Each defendant’s contacts with the forum State must be assessed individually rather than
  simply viewing them collectively.”); Verizon Trademark Servs., LLC v. Producers, Inc., 810 F.
  Supp. 2d 1321, 1324 (M.D. Fla. 2011) (“In assessing personal jurisdiction, each defendant’s
  contacts with the forum state must be weighed individually.”).
         Here, Mr. Alpert is not subject to personal jurisdiction individually in this Court under
  the well-established framework for the exercise of personal jurisdiction. “A federal court sitting
  in diversity undertakes a two-step inquiry to determine whether personal jurisdiction exists.”
  Waite v. All Acquisition Corp., 901 F.3d 1307, 1312 (11th Cir. 2018), cert. denied sub nom.
  Waite v. Union Carbide Corp., 139 S. Ct. 1384 (2019). First, the Court must determine whether
  the exercise of jurisdiction is appropriate under the forum state’s long-arm statute. Id. Second,
  even if the long-arm statute is applicable, the “the exercise of jurisdiction must comport with the
  Due Process Clause of the Fourteenth Amendment.” Id.
         Mr. Alpert acknowledges that the Supreme Court of Florida’s decision in Internet Sols.
  Corp. v. Marshall, 39 So. 3d 1201 (Fla. 2010) (decided on certified question from Eleventh
  Circuit) has interpreted the Florida long arm statute broadly in the defamation context. However,
  even if the long-arm is met, “the exercise of jurisdiction must comport with the Due Process
  Clause of the Fourteenth Amendment.” Waite, 901 F.3d at 1312. And in fact, in that same
  defamation case, Internet Sols. Corp. v. Marshall, 2010 WL 11617855 (M.D. Fla. September 29,
  2010), following remand from the Eleventh Circuit, 611 F.3d 1368 (11th Cir. 2010), the district
  court found that while Florida’s long-arm statute was met, the plaintiff failed to establish that
  personal jurisdiction over the defendant was proper under the federal due process standard, and


                                                    3
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 5 of 21



  therefore dismissed for lack of personal jurisdiction. Likewise here, regardless of whether the
  Florida long-arm statute applies, the exercise of personal jurisdiction by this Court over Mr.
  Alpert is simply not compatible with due process.
         B.      The Exercise of Personal Jurisdiction Over Mr. Alpert by this Court Is Not
                 Compatible With Due Process.
         The Complaint pleads that “[t]he Defendants are subject to general and specific personal
  jurisdiction in Florida,” but again, this conclusory allegation fails to separate out each Defendant.
  Plaintiff’s empty assertion notwithstanding, there can be no argument that Mr. Alpert is subject
  to general jurisdiction in Florida. And to determine whether the exercise of specific personal
  jurisdiction is compatible with due process, the Eleventh Circuit requires that each of the
  following elements is met:
         (1) the plaintiff’s claims arise out of or relate to at least one of the defendant’s
         contacts with the forum; (2) the nonresident defendant purposefully availed himself
         of the privilege of conducting activities within the forum state, thereby invoking
         the benefit of the forum state’s laws; and (3) the exercise of personal jurisdiction
         comports with traditional notions of fair play and substantial justice.
  Miller v. Gizmodo Media Grp., LLC, 383 F. Supp. 3d 1365, 1372 (S.D. Fla. 2019). Under each
  of these prongs, it is clear that the exercise of personal jurisdiction over Mr. Alpert in his
  individual capacity would offend due process.
                 1.      Plaintiff’s Claims Do Not “Arise Out of or Relate To” Mr. Alpert’s
                         Contacts with Florida.
         Mr. Alpert has zero contacts with Florida out of which this claim may arise or relate. He
  did not travel to Florida for the Article, nor did he have communications with anyone in Florida
  in writing the Article. (Alpert Decl. at ¶ 3.) He sent an email to one Florida resident (and his
  New York lawyers) for comment, but did not receive a response. (Id.) While the Article was
  published by Dow Jones on Barron’s website and is accessible in Florida, Mr. Alpert did not
  make the ultimate decision to publish the Article and through what medium. (Alpert Decl. at ¶ 6;
  Rose Decl. at ¶ 7.) Because “[e]ach defendant’s contacts with the forum State must be assessed
  individually,” Calder v. Jones, 465 U.S. 783, 790 (1984), Dow Jones’s contacts with Florida,
  through its Barron’s website or otherwise, cannot be imputed to Mr. Alpert. See e.g. Verizon,
  810 F. Supp. 2d at 1331 (“This Court will not consider the actions of other defendants in this
  case as the actions of the IMG Defendants for the purposes of conducting a jurisdictional
  analysis.”); Basile v. Prometheus Glob. Media, LLC, No. 15-CV-10138, 2016 WL 2987004, at



                                                    4
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 6 of 21



  *4 (N.D. Ill. May 24, 2016) (finding no personal jurisdiction over reporter and editor where
  “there is nothing to indicate that either had any personal involvement with distributing or
  circulating copies of the article in Illinois”). Thus, this first prong of the due process analysis is
  not met.
                 2.      Mr. Alpert Did Not “Purposefully Avail” Himself of the Privilege of
                         Conducting Activities in Florida.
         Under both the Supreme Court’s controlling decision in Walden v. Fiore, 571 U.S. 277
  (2014) and prior Eleventh Circuit precedent, Mr. Alpert cannot be found to have purposefully
  availed himself of the privilege of conducting activities in Florida.
                         i.      Personal Jurisdiction Over Mr. Alpert Is Improper Based on
                                 the Supreme Court’s Walden Decision.
         The Supreme Court’s 2014 decision in Walden v. Fiore forecloses a finding of personal
  jurisdiction over Mr. Alpert in Florida under the due process clause. In finding that a Georgia
  defendant did not have sufficient minimum contacts with Nevada to be subject to personal
  jurisdiction there, the Court in Walden held that, “the plaintiff cannot be the only link between
  the defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary
  connection with the forum State that is the basis for its jurisdiction over him.” 571 U.S at 285
  (emphasis added).
         The Walden Court clarified its decades-old decision in Calder v. Jones, 465 U.S. 783
  (1984), which dealt with actress Shirley Jones’s defamation claims against the National Enquirer,
  Inc., a Florida corporation, and the paper’s reporter and editor, who were Florida residents, all of
  whom challenged the California state court’s exercise of jurisdiction over them. Id. at 785-786.
  In Calder, the Supreme Court found jurisdiction existed in California under the “effects test”
  reasoning that: “California is the focal point both of the story and of the harm suffered.
  Jurisdiction over petitioners is therefore proper in California based on the ‘effects’ of their
  Florida conduct in California.” Id. at 789 (emphasis added). As to the reporter and editor
  individually, the Court found that “their intentional, and allegedly tortious, actions were
  expressly aimed at California. . . . And they knew that the brunt of that injury would be felt by
  respondent in the State in which she lives and works and in which the National Enquirer has its
  largest circulation.” Id. at 789-90. When reexamined in Walden, the Court explained that
  Calder was based on “the injury to the plaintiff’s reputation in the estimation of the California




                                                     5
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 7 of 21



  public . . . combined with the various facts that gave the article a California focus[.]” 571 U.S.
  at 288 (emphasis added).
            Walden’s holding that “the plaintiff cannot be the only link between the defendant and
  the forum” is dispositive in this case. There is no other link between Mr. Alpert and Florida
  other than Plaintiff. Significantly, in Walden, even though the defendant “allegedly directed his
  conduct at plaintiffs whom he knew had Nevada connections,” the Supreme Court held that “did
  not create sufficient contacts with Nevada” to sustain jurisdiction. 571 U.S at 289 (emphasis
  added).
            Further, as clarified in Walden, the critical combination of alleged harm to the Plaintiff in
  California with additional “facts that gave the article a California focus” are utterly absent here.
  In Calder, California was the focal point of not only the harm suffered, but also the story itself.
            The allegedly libelous story concerned the California activities of a California
            resident. It impugned the professionalism of an entertainer whose television career
            was centered in California. The article was drawn from California sources, and
            the brunt of the harm, in terms both of respondent’s emotional distress and the
            injury to her professional reputation, was suffered in California.
  Calder, 465. U.S. at 788-89 (emphasis added). The same cannot remotely be said of Florida in
  this case.
            The Article makes no mention of Florida. Rather, it was drawn from non-Florida sources
  and describes the activities of Plaintiff while working as a New York attorney (including as a
  named partner in a New York firm). (Compl. at ¶ 12.) The Article cites to and relies on
  proceedings by the SEC in New York and by Plaintiff himself in New York. See Fugate
  Declaration and Exhibits thereto. The Article focuses on the SEC’s securities fraud action in
  New York and the fact, documented in SEC filings, that Plaintiff and/or the firm of which he was
  a named partner, was counsel of record for all three publicly traded companies that were the
  subject of that action. In no sense was Florida the “focal point” of the article. See Internet
  Solutions, 2010 WL 11617855, at *5 (even where the website post noted “three Florida addresses
  associated with [plaintiff],” personal jurisdiction not found where “article contains no other
  connection to Florida.”).




                                                      6
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 8 of 21



         In addition to Walden itself, the facts here are analogous to several post-Walden decisions
  in which courts have found personal jurisdiction did not exist. 4 For example, in Sovereign
  Offshore Servs., LLC v. Shames, the court held that plaintiffs’ location in Florida was insufficient
  to establish personal jurisdiction over a foreign defendant where “Plaintiffs have not established
  that Defendant directed the two blog posts at Florida consumers in order to exploit a Florida
  market” and “Florida is not the ‘focal point’ of the posts.” No. 17-CV-80172, 2017 WL at *3-4
  (S.D. Fla. Aug. 3, 2017). The same is true here. There can be no serious claim that Florida is the
  “focal point” of the Article or that the Article was in any way directed specifically at Florida. It
  simply is not. Absent these types of critical facts, under Walden there can be no personal
  jurisdiction over Mr. Alpert.5
         In another similar case declining to exercise jurisdiction over an individual reporter based
  on Walden, the District of New Jersey found that, although the Plaintiff was a resident of New
  Jersey, “[t]he Article was written in Illinois and D.C. and at no point did Defendant conduct any
  investigation or conduct any interviews in New Jersey. Nothing about the Article specifically
  targeted readers in New Jersey. The topic of the Article was not New Jersey specific. In fact,
  the Article cited to another court proceeding in the Second Circuit.” Triestman v. Turkheimer,
  No. 217-cv-08187 (D. N.J. 2018), ECF No. 18, Report and Recommendation at 5; id., ECF No.
  19, Order Adopting Report and Recommendation. The facts here are nearly identical. The
  Article was written in New York and Mr. Alpert did not rely on any source from Florida. The

  4
    See also e.g. Ariel Investments, LLC v. Ariel Capital Advisors LLC, 881 F.3d 520, 522 (7th Cir.
  2018) (“The district court thought that Ariel Capital had set out to injure Ariel Investments,
  knowing that it is located in Illinois. That’s exactly the sort of allegation the Justices deemed
  inadequate in Walden”); Sangha v. Navig8 Ship Management Private Ltd., 882 F.3d 96, 103 (5th
  Cir. 2018) (“Even though [defendant’s] email communications happened to affect [plaintiff]
  while he was at the Port of Houston, this single effect is not enough to confer specific
  jurisdiction over [defendant].”); Anzures v. Flagship Rest. Grp., 819 F.3d 1277, 1281 (10th Cir.
  2016) (“[D]efendants’ suit-related conduct did not create any meaningful contacts with Colorado
  itself, and the fact that Anzures was affected in Colorado (because he resides there) is
  insufficient to authorize personal jurisdiction over defendants.”).
  5
   See also RG Golf Warehouse, Inc. v. Golf Warehouse, Inc., 362 F. Supp. 3d 1226, 1241 (M.D.
  Fla. 2019) (allegations “that Defendant’s actions were intended to cause harm to Plaintiff in
  Florida” were held insufficient under Walden because “Defendant’s actions had no connection to
  Florida aside from the harm they caused to Plaintiff in Florida”); Duncanson v. Wine & Canvas
  Dev., LLC, No. 614CV704ORL40KRS, 2015 WL 12844947, at *5 (M.D. Fla. Sept. 25, 2015),
  amended in part, 2015 WL 12838361 (M.D. Fla. Nov. 20, 2015) (“There is no explanation for
  how this event was directed at Florida other than that it simply harmed a Florida resident.”).


                                                    7
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 9 of 21



  topic of the Article was not Florida specific, and in fact referenced other proceedings in New
  York and California. Under these analogous post-Walden decisions, there simply is no basis for
  personal jurisdiction over Mr. Alpert on an individual basis.
                         ii.     Personal Jurisdiction Is Also Inappropriate Under the
                                 Eleventh Circuit’s Own Precedent.
         Prior to Walden, courts in this Circuit relied mainly on two Eleventh Circuit decisions on
  personal jurisdiction in intentional tort cases—Licciardello v. Lovelady, 544 F.3d 1280 (11th Cir.
  2008) and Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339 (11th Cir. 2013). Following
  Walden, some district courts have suggested that the Licciardello and Louis Vuitton may no
  longer be good law. See Hitchcock v. Scipione, No. 8:13-CV-2581-T-23TBM, 2014 WL
  12623406, at *1, n.2 (M.D. Fla. May 30, 2014) (“After Walden v. Fiore, 134 S. Ct. 1115 (2014),
  Licciardello and other Eleventh Circuit opinions . . . are in doubt.”); Roberts v. Gordy, No. 13-
  24700-CIV, 2015 WL 11202324, at *6, n.3 (S.D. Fla. Apr. 3, 2015) (“The Court is cognizant of
  D&G’s contention that Licciardello and Louis Vuitton and their progeny have been called into
  question by Walden v. Fiore”). But even under Licciardello and Louis Vuitton, there is no basis
  for the exercise of personal jurisdiction over Mr. Alpert here.
         In Licciardello, the Eleventh Circuit described the Calder “effects test” for personal
  jurisdiction as requiring that “a tort that was (1) intentional; (2) aimed at the forum state; and (3)
  caused harm that the defendant should have anticipated would be suffered in the forum state.”
  544 F.3d at 1286 (citations omitted). In Licciardello, the defendant allegedly infringed the
  plaintiff’s trademarked name and picture by posting them on his website and falsely implying
  that plaintiff endorsed defendant. 544 F.3d at 1282-83. The plaintiff and defendant had a prior
  contractual relationship that terminated before the alleged infringement occurred. Id. Applying
  the effects test, the Licciardello court found that it could appropriately exercise personal
  jurisdiction over the foreign defendant “because his intentional conduct in his state of residence
  was calculated to cause injury to [plaintiff] in Florida.” Id. at 1288 (emphasis added).
         Here, it cannot be said that Mr. Alpert’s actions in writing a story about a New York
  attorney and the representations of the New York law firm in which he was a named partner
  were “calculated to cause injury to [plaintiff] in Florida.” Id. at 1288 (emphasis added). Rather,
  this case is more analogous to Internet Solutions, 2010 WL 11617855, *5, where on remand the
  court found jurisdiction did not comport with due process, reasoning: “it is not alleged that
  readers were drawn to the article because of [plaintiff’s] connection with Florida” or that


                                                    8
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 10 of 21



  “Florida residents were the target audience or that [plaintiff] suffered a particular harm to its
  business generated from Florida.” Indeed, “personal jurisdiction cannot be based solely on the
  ability of a Florida resident to access the website.” Id.
         Nor does Louis Vuitton support personal jurisdiction over Mr. Alpert. Applying the
  traditional minimum contacts analysis in a trademark infringement action, the court there held
  that a foreign defendant had sufficient minimum contacts to be subject to jurisdiction in Florida
  because his website was accessible in Florida and the defendant sold and distributed the
  allegedly infringing product “through his website to Florida consumers—and the cause of action
  here derives directly from those contacts.” 736 F.3d at 1358 (emphasis in original). In so
  holding, Louis Vuitton relied on Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 773-74 (1984),
  which found that a publisher’s “regular circulation of magazines in the forum State is sufficient
  to support an assertion of jurisdiction in a libel action based on the contents of the magazine.”
         Mr. Alpert’s conduct as an individual reporter here is distinguishable from that of the
  defendants in Keeton and Louis Vuitton, who were, respectively, the publisher of the magazine
  and the owner and operator of the website selling the infringing goods. Again, Dow Jones’s
  publication of the Article cannot be imputed to Mr. Alpert as an individual. See e.g., Celorio,
  872 F. Supp. 2d at 1333 (“Personal jurisdiction must be established separately for each
  Defendant, and while Google has an agent in Florida and does business in Florida, jurisdiction
  for On Demand Books cannot be established based on Google’s contacts with the forum.”).6
         Additionally, the cause of action in Louis Vuitton, trademark infringement, as the court
  emphasized, was “derived from” defendant’s contacts with Florida, his sale of goods to Florida
  consumers. 736 F.3d at 1358. In contrast, as discussed above, Plaintiff’s claims are not derived
  from Mr. Alpert’s contacts with Florida. Again, Mr. Alpert simply does not have sufficient
  minimum contacts for the exercise of personal jurisdiction.




  6
    Compare Basile, 2016 WL 2987004, at *4 (N.D. Ill. May 24, 2016) (finding no personal
  jurisdiction over reporters where “there is nothing to indicate that either had any personal
  involvement with distributing or circulating copies of the article in Illinois”) with Guberev v.
  Buzzfeed, Inc., 253 F. Supp. 3d 1149, 1161 n.3 (S.D. Fla. 2017) (exercising personal jurisdiction
  over Editor-in-Chief who “made the ultimate decision to publish the Article”).


                                                    9
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 11 of 21



                 3.      Asserting Jurisdiction Over Mr. Alpert Would Offend Fair Play and
                         Substantial Justice.
         The final due process consideration is whether exercise of personal jurisdiction over the
  defendant would “offend traditional notions of fair play and substantial justice.” Int’l Shoe Co.
  v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945)
  (citations omitted). In this case, because Mr. Alpert lacks sufficient minimum contacts with the
  state of Florida, as discussed above, “this Court cannot say that the present case is ‘one of those
  rare cases’ in which notions of fair play and substantial justice may, in and of themselves,
  establish personal jurisdiction over a nonresident defendant.” Hoechst Celanese Corp. v. Nylon
  Eng’g Resins, Inc., 896 F. Supp. 1190, 1196–97 (M.D. Fla. 1995); see also Volt, LLC v. Volt
  Lighting Grp. LLC, 369 F. Supp. 3d 1241, 1249 (M.D. Fla. 2019) (“But because VLG lacks
  minimum contacts with Florida under Calder’s ‘effects test,’ determining whether the burden on
  VLG outweighs the other considerations is unnecessary.”); Internet Solutions, 2010 WL
  11617855, at *5. Put simply, the exercise of personal jurisdiction over Mr. Alpert would offend
  fair play and substantial justice. As a result, Mr. Alpert should be dismissed from this action, or
  as discussed below in Section III, this action should be transferred to the SDNY.
  II.    THE SOUTHERN DISTRICT OF FLORIDA IS AN IMPROPER VENUE7
         This action should also be dismissed under Rule 12(b)(3) because it was brought in an
  improper venue. Pursuant to the general venue statute an action may be brought in
         (1) a judicial district in which any defendant resides, if all defendants are residents
         of the State in which the district is located;
         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of the
         action is situated; or
         (3) if there is no district in which an action may otherwise be brought as provided
         in this section, any judicial district in which any defendant is subject to the court’s
         personal jurisdiction with respect to such action.
  28 U.S.C. § 1391 (emphasis added).
         Plaintiff relies on subsection (b)(2), alleging that “a substantial part of the events giving
  rise to the claims” occurred in this district because “Defendants published and republished
  defamatory statements to a wide audience that includes securities attorneys and other persons


  7
   Defendant Dow Jones joins in Sections II and III seeking dismissal on the grounds of improper
  venue, or in the alternative, transfer to the Southern District of New York.


                                                   10
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 12 of 21



  who reside within the Fort Lauderdale Division. Defendants caused substantial harm to Kesner’s
  personal and professional reputations in Florida.” (Compl. at ¶ 20.) These conclusory
  allegations fail to establish that the Southern District of Florida is a proper venue. See BPI
  Sports, LLC v. PHD Fitness LLC, No. 14-60069-CIV, 2014 WL 11706458, at *4 (S.D. Fla. June
  13, 2014) (“Plaintiff’s conclusory assertion that it has suffered harm in this district is insufficient
  to establish that venue is proper here” for his defamation action).
          A.      Plaintiff’s Professional Reputation and the Brunt of Any Harm Occurred in
                  New York, Not Florida.
          Plaintiff’s bald conclusions that he suffered harm in Florida are contradicted by his
  admissions elsewhere in the Complaint. Specifically, while Plaintiff alleges damage to his
  “professional reputation” in Florida, the truth -- established by the allegations in his own
  Complaint -- is that his professional reputation is centered in New York. As he pleads, his
  reputation as a securities lawyer was based in New York -- he is licensed to practice law in New
  York, practiced his entire career in New York, and for many years was a named partner in a high
  profile securities law firm in New York, Sichenzia Ross Ference Kesner LLP. (See Compl. at ¶
  12.) So when the Complaint claims the Article “injured Kesner in his business and profession as
  a securities attorney, causing Kesner to lose clients, lose standing in his profession, [and] suffer a
  permanent disruption in his successful practice” (id. at ¶ 5) -- all of that occurred, if at all, in
  New York.
          Plaintiff cannot seriously claim he has a professional reputation in Florida since he is not
  licensed to practice law in Florida.8 Frey v. Minter, No. 8:17-CV-147-T-30JSS, 2017 WL
  2172195, at *3 (M.D. Fla. May 17, 2017) (rejecting plaintiff’s argument that he was injured in
  Florida, finding that “the bulk of the injury they caused to Plaintiff’s career would have occurred
  in Georgia, where Plaintiff is licensed to practice law.”) Additionally, Plaintiff apparently was
  already retired at the time the Article was published, discrediting his allegations of lost clients
  and disruption of practice generally, let alone in Florida. Plaintiff’s allegations simply do not
  support a finding of venue in this district.


  8
    See MabVax Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP et al., No. 3:18-cv-
  02494 (S.D. Cal.), ECF No. 28-2, Decl. of Kesner at ¶ 8 (“I have never been licensed to practice
  law in any state other than New York, the District of Columbia, and Pennsylvania (of which
  latter states are inactive).”). Indeed, a search for “Kesner” on the Florida Bar website returns
  only one hit, a Kelly Lynn Kesner.


                                                     11
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 13 of 21



         B.      All Substantial Events Giving Rise to the Claim Occurred in New York, Not
                 Florida.
         Not only did any injury to Plaintiff substantially occur in New York, but a substantial part
  of all the events giving rise to this claim occurred in New York, not Florida. Section 1391 is
  “meant to require courts to focus on relevant activities of the defendant, not of the plaintiff.”
  Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371–72 (11th Cir. 2003) (citations omitted); see
  also Hemispherx Biopharma, Inc. v. MidSouth Capital, Inc., 669 F. Supp. 2d 1353, 1357 (S.D.
  Fla. 2009) (finding plaintiff’s bases for venue “inapposite” where plaintiff “focuses largely on its
  own activities and location, but the proper focus of the venue inquiry is on the relevant activities
  of the Defendants”).
         All of Defendants’ activities occurred in New York. The Article was researched and
  written by Defendant Mr. Alpert while working for Dow Jones in New York. (Alpert Decl. at ¶
  3.) The Article focused on Plaintiff’s firm’s representation of three clients while he was a named
  partner at the New York law firm of Sichenzia Ross Ference Kesner LLP, and reported on the
  SEC lawsuit filed in New York federal court involving those clients. See Exhibit A to Fugate
  Declaration. Under this standard, the SDNY, not the Southern District of Florida, is the proper
  venue for this action.
  III.   TRANSFER OF THIS CASE TO THE SOUTHERN DISTRICT OF NEW YORK
         IS WARRANTED
         Whether or not this Court finds that it can properly exercise personal jurisdiction over
  Mr. Alpert,9 the entirety of this action should be transferred to the SDNY. The Court has
  discretion to transfer an action “[f]or the convenience of parties and witnesses, in the interest of
  justice . . . to any other district or division where it might have been brought or to any district or




  9
    If the Court finds that it does not have personal jurisdiction over Mr. Alpert, failing to transfer
  the case could result in two separate actions—one in this Court against Dow Jones and one in
  New York against Mr. Alpert. The risk of this type of duplicative litigation weighs in favor of
  transfer. See Sprint Commc’ns, L.P. v. Cox Commc’ns, Inc., 896 F. Supp. 2d 1049, 1068 (D.
  Kan. 2012) (“The Court finds that the Court’s interest in avoiding duplicative and piecemeal
  litigation strongly favors transfer of this matter to Delaware where all parties, including CCI may
  be sued.”); Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 58 (D.D.C. 2000) (“In summary, the
  compelling public interest in avoiding duplicative proceedings (and potentially inconsistent
  judgments) warrants transfer of venue under these circumstances.”).


                                                    12
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 14 of 21



  division to which all parties have consented.” 28 U.S.C. § 1404(a).10 Transfer to the SDNY is
  warranted here given the convenience of the witnesses, including the ability to compel key
  witnesses, the lack of connection between the Article and the State of Florida and the interests of
  justice.
             A.     The Southern District of New York Is a Proper Venue.
             In order to transfer an action under Section 1404, the Court must determine that the
  alternative venue is one in which the action could have originally been brought. “[A]n action
  ‘might have been brought’ in any court that has subject-matter jurisdiction, where venue is
  proper, and where the defendant is amenable to process issuing out of the transferee court.”
  Carucel Investments, L.P. v. Novatel Wireless, Inc., 157 F. Supp. 3d 1219, 1223 (S.D. Fla. 2016).
  The district court for the Southern District of New York meets each of these requirements.
             First, like this Court, the SDNY has subject matter jurisdiction under 28 U.S.C. § 1332
  because the parties are diverse and there is at least $75,000 in controversy. Second, venue is
  proper in the SDNY under 28 U.S.C. § 1391(b)(2) because “a substantial part of the events or
  omissions giving rise to the claim occurred” in that district. The Article at issue was investigated
  and written by Mr. Alpert in New York, Dow Jones made the decision to publish the Article from
  its office in New York, and the Article concerns Plaintiff’s legal representations while he was a
  named partner at a New York law firm. See Montgomery v. Risen, No. 15-20782-CIV, 2016 WL
  4119865, at *1 (S.D. Fla. Jan. 26, 2016) (finding District of Columbia a proper venue under
  1391(b)(2) where defendant conducted his newsgathering and interviewed sources in D.C.).
  Third, Mr. Alpert and Dow Jones are both amenable to process in the SDNY. Thus, that Court is
  a proper venue to which this action may be transferred.
             B.     The Southern District of New York is More Convenient for the Parties and
                    Witnesses and Transfer Will Serve the Interests of Justice.
             In determining whether transfer is warranted, courts in the Eleventh Circuit consider nine
  private and public interest factors. Carucel Investments, L.P., 157 F. Supp. 3d at 1224. The
  factors are discussed individually below. Because a majority of the factors favor transfer,
  including, importantly, the convenience of the parties and witnesses, this Court should transfer
  this case to the SDNY.


  10
    The Court may also transfer under 28 U.S.C. 1406(a) if it finds that the Southern District of
  Florida is an improper venue.


                                                     13
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 15 of 21



                 1.       The Southern District of New York is more convenient for witnesses
         “The convenience of both the party and non-party witnesses is probably considered the
  single most important factor in the analysis whether a transfer should be granted.” Gonzalez v.
  Pirelli Tire, LLC, No. 07-80453-CIV, 2008 WL 516847, at *2 (S.D. Fla. Feb. 22, 2008)
  (citations omitted). The majority of witnesses in this case reside or work in or around the New
  York City area. If this case proceeds to the trial stage, Defendants will assert various defenses
  including but not limited to truth of the matters reported in the Article and a lack of actual
  malice. Defendants may need to call Plaintiff’s former colleagues at the New York law firm
  Sichenzia Ross Ference Kesner to testify as to Plaintiff’s representation of the companies
  referenced in the Article. Equity Stock Transfer, which was financed and controlled by Plaintiff,
  and is referenced in the Article, also is located in New York City. Defendants may also seek the
  testimony of SEC personnel involved in the SEC lawsuit referenced in the Article; based on the
  SEC Complaint, the SEC enforcement attorneys involved in the matter are based out of the New
  York Regional Office.
         Plaintiff also pleads in his Complaint that Barron’s and Mr. Alpert “acted with actual
  malice and reckless disregard for the truth.” (Compl. at ¶ 6.) As Plaintiff implicitly concedes, he
  is a public figure11 in connection with the subject of Defendants’ reporting, and as such must
  meet the constitutional standard of actual malice in order to prevail on his defamation and other
  claims based on publication of the Article. N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80
  (1964). Separately, regardless of whether he is found to be a public figure, Plaintiff also must
  establish actual malice to recover presumed or punitive damages, in a case against a media
  defendant involving a matter of public concern. Phila. Newsp., Inc. v. Hepps, 475 U.S. 767, 774-
  75 (1986) (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 348-50 (1974)). And under New
  York law, where an “article is arguably within the sphere of legitimate public concern,” even


  11
     A person may become a public figure for a limited range of issues if he “voluntarily injects
  himself or is drawn into a particular public controversy[.]” Gertz v. Robert Welch, Inc., 418 U.S.
  323, 351 (1974); Silvester v. Am. Broad. Cos., 839 F.2d 1491, 1496 (11th Cir. 1988). Plaintiff
  falls squarely within this rule. He claims to be a high-profile, “extremely successful” securities
  lawyer who is a “frequent speaker” on the topics of his expertise (Compl. at ¶ 12); and as counsel
  for the three companies that the SEC alleges were the subject of stock manipulation -- by a group
  of investors with whom Plaintiff has been connected -- Plaintiff was drawn into the controversy
  surrounding the SEC’s widely publicized action against those investors, and subsequently, the
  MabVax malpractice lawsuit against him and his former firm.


                                                   14
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 16 of 21



  private figure plaintiffs “must establish, by a preponderance of the evidence, that the publisher
  acted in a grossly irresponsible manner without due consideration for the standards of
  information gathering and dissemination ordinarily followed by responsible parties.”
  Chapadeau v. Utica Observer, 38 N.Y.2d 196, 199 (1975).
         Thus, even if Plaintiff’s Complaint could survive dismissal on the fair index, fair report
  privilege and other grounds raised by Dow Jones’s motion to dismiss (and it cannot as a matter
  of law), Plaintiff would still have the heavy burden of establishing actual malice in this case.
  The determination of whether defendants acted with reckless disregard is subjective and requires
  the plaintiff to show that “‘the defendant in fact entertained serious doubts as to the truth of his
  publication.’” Silvester, 839 F.2d at 1498 (quoting St. Amant v. Thompson, 390 U.S. 727, 731
  (1968)). Under this standard, the best evidence of Defendants’ lack of actual malice is the state
  of mind of those involved in writing and publishing the Article. See, e.g., N.Y. Times, 376 U.S.
  at 287 (“the state of mind required for actual malice would have to be brought home to the
  persons in the Times’ organization having responsibility for the publication”). And here, Mr.
  Alpert and the two Barron’s editors involved with the article, Mr. Schutt and Mr. Hirschhorn, are
  all located in New York. (Rose Decl. at ¶ 6.)
         Other than Plaintiff himself—who has significant ties to the New York area, having
  worked in New York City and resided nearby for decades—none of Defendants’ anticipated
  witnesses are in Florida. In addition to the New York witnesses listed above, Defendants may
  need to call representatives from MabVax Therapeutics Holdings, Inc. (“MabVax”), the former
  client that sued Plaintiff and his law firm for malpractice. According to MabVax’s lawsuit, it is a
  Delaware corporation with its principal place of business in California. New York would be no
  more inconvenient for those witnesses, assuming they will testify freely, than Florida.12
                 2.      The relevant documents and sources of proof are in New York
         The documents relating to Mr. Alpert’s and Dow Jones’s research and development of
  the Article are located in New York. Presumably, documents relating to Plaintiff’s
  representation of clients are retained by his former law firm in New York. Materials relating to
  the SEC action are also likely to be in New York. Defendants are unaware of any documents


  12
    The same is true of the other small public companies alluded to in the Article that were
  represented by Kesner and/or his New York law firm and were allegedly the subject of the
  pump-and-dump schemes, as none are located in Florida.


                                                    15
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 17 of 21



  located in Florida. This factor weighs in favor of transfer to the SDNY. Suomen Colorize Oy v.
  DISH Network L.L.C., 801 F. Supp. 2d 1334, 1339 (M.D. Fla. 2011) (“The documents necessary
  to try this lawsuit are found in the District of Colorado. . . .Thus, the Court determines that this
  factor militates in favor of transfer to Colorado.”).
                 3.      New York is more convenient for Defendants and is not burdensome
                         for Plaintiff
         As set forth in Section I, Defendant Mr. Alpert has no relevant contacts with the State of
  Florida and subjecting him to an action in Florida would be unfairly burdensome. Defendant
  Dow Jones also would be burdened by having to send multiple employees to Florida to defend
  this action. While Dow Jones does not contest personal jurisdiction in Florida, all of the relevant
  Barron’s personnel would need to travel from New York for this trial.
         In contrast, Plaintiff would not be burdened by a transfer to New York. In fact, six
  months before Plaintiff filed this action, he attempted to transfer the malpractice action filed
  against him by his former client MabVax from the Southern District of California to the SDNY.
  See MabVax Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP et al., No. 3:18-cv-
  02494 (S.D. Cal.), ECF No. 28, Kesner’s Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(2),
  and Alternatively Motion to Transfer Venue, 28 U.S.C. 1404(a). At no point did Plaintiff
  contend that defending an action in the SDNY would be burdensome for him. Indeed, Plaintiff
  originally hired a New York law firm to send a demand letter to Dow Jones in this case. (See
  Exhibit A to Complaint.) Plaintiff will clearly face no hardship in having to pursue this case in
  New York. Thus, this factor weighs in favor of transfer. See Carucel Investments, L.P., 157 F.
  Supp. 3d at 1228 (“Similarly, here, this factor weighs heavily in favor of transfer, particularly
  because Plaintiff has ties to [transferee court] the Southern District of California as well.”).
                 4.       The locus of operative facts is New York, not Florida
         Plaintiff cannot seriously contend that the locus of operative facts for this action is
  Florida. The Article at issue makes no mention of Florida, but rather focuses on Plaintiff’s legal
  work while a named partner at a New York law firm (Compl. at ¶ 12) and reports on an SEC
  action filed in New York (id. at ¶ 21). The Article was researched and written from Dow Jones’s
  office in New York (Alpert Decl. at ¶3) and was uploaded from New York to the Barron’s
  website, hosted by Amazon Web Services on servers in Virginia and Oregon (Rose Decl. at ¶ 3).
  In sum, none of the acts complained of in the Complaint occurred in Florida. Further, any
  alleged harm suffered by Plaintiff to his legal career would have been felt in New York where


                                                    16
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 18 of 21



  Plaintiff is a licensed attorney. (Compl. at ¶ 12.) The dissemination of the allegedly defamatory
  Article in Florida via the Barron’s website is not sufficient to establish a locus of operative facts
  here. Game Controller Tech. LLC v. Sony Computer Entm’t Am. LLC, 994 F. Supp. 2d 1268,
  1275 (S.D. Fla. 2014) (rejecting argument in patent infringement case that “sale of accused
  products in this District is sufficient to establish a locus of operative facts in the Sourthern
  District of Florida”). This factor “distinctly favors” transfer. See Delorenzo v. HP Enter. Servs.,
  LLC, 79 F. Supp. 3d 1277, 1282 (M.D. Fla. 2015).
                 5.      Most witnesses are subject to compulsory process in New York
         “Given the fact that, when possible, live testimony is preferred over other means of
  presenting evidence, the convenience of the non-party witnesses weighs most heavily on the
  Court in deciding on a motion to transfer venue.” Ramsey v. Fox News Network, LLC, 323 F.
  Supp. 2d 1352, 1356 (N.D. Ga. 2004). In Ramsey, the court found that the key witnesses
  regarding liability in a defamation action were “those that can shed light on the issues of falsity
  of the Report, and the negligence or malice of the Defendant in making the allegedly defamatory
  statement.” Id. at 1357 (“When considering a transfer of venue, the key witnesses are those
  which have information regarding the liability of Defendant”). The same type of liability
  witnesses will be key in this case, if this case were to proceed to discovery and trial.
         As discussed above, at pp. 14-15, Defendants have four sets of potential witnesses in this
  case, all of whom are located in or around the New York area: (1) Dow Jones’s employees for
  Barron’s; (2) Plaintiff’s former partners at Sichenzia Ross; (3) employees of Equity Stock
  Transfer; and (4) SEC Division of Enforcement personnel. While Defendants recognize that
  Dow Jones would be in a position to compel the appearance of its Barron’s employee-witnesses,
  it is not guaranteed that the relevant employees will remain in Dow Jones’s employ through the
  time of trial. Osgood v. Disc. Auto Parts, LLC, 981 F. Supp. 2d 1259, 1264 (S.D. Fla. 2013)
  (acknowledging that defendant must use court’s subpoena power to compel appearance of former
  employees). Additionally, Defendants will need to use the Court’s subpoena power to compel
  witnesses from Sichenzia Ross, Equity Stock Transfer and the SEC, as none of those witnesses
  are within the territorial subpoena power of this Court. Thus, transfer to SDNY is necessary to
  give Defendants an opportunity to present their case if this case were to proceed to trial.




                                                    17
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 19 of 21



                  6.      The relative means of the parties is neutral
          Plaintiff has the means to litigate the case in the SDNY as evidenced by his attempt to
  transfer his malpractice suit to that court and his engagement of a New York lawyer to send Dow
  Jones a demand letter. This factor is therefore neutral.
                  7.      The SDNY is more familiar with New York defamation law
          As detailed in Dow Jones’s contemporaneously filed Motion to Dismiss Pursuant to Rule
  12(b)(6), New York law will govern this action. While Defendant is confident that this Court is
  more than capable of applying New York law, a judge in the SDNY does have an “advantage”.
  Delorenzo, 79 F. Supp. 3d at 1281 (“A district judge in the District of Columbia indisputably
  enjoys an advantage over the Middle District of Florida in deciding a claim based on the law of
  the District of Columbia.”). This factor too favors transfer.
                 8.     Little weight should be given to Plaintiff’s choice of forum
          The deference generally paid to a Plaintiff’s choice of forum should be given little weight
  in this case. “[W]here the operative facts underlying the cause of action did not occur within the
  forum chosen by the Plaintiff, the choice of forum is entitled to less consideration.” Osgood, 981
  F. Supp. 2d at 1267. As detailed above, the “locus of operative facts” in this action occurred in
  New York, not Florida. This factor therefore favors transfer. See Motorola Mobility, Inc. v.
  Microsoft Corp., 804 F. Supp. 2d 1271, 1276 (S.D. Fla. 2011) (“Because the claims raised in
  Motorola’s complaint only appear to have a limited connection with this District, only minimal
  deference will be given to Plaintiff’s choice of forum.”); Greiser v. Drinkard, No. 18-61126-
  CIV, 2018 WL 7287083, at *5 (S.D. Fla. Nov. 16, 2018) (“Because the Court has already found
  that the ‘locus of operative facts’ is in Pennsylvania rather than in Florida, the weight accorded
  Plaintiff’s choice of forum is entitled to less deference and does not override the factors
  weighing in favor of transfer.”).
                  9.      Mere trial efficiency cannot overcome the interests of justice that
                          favor transfer
          Mr. Alpert acknowledges that cases generally reach trial faster in this Court than in the
  SDNY, but that fact alone cannot prevent transfer. As detailed above, the other factors,
  including the convenience of parties and witnesses, favor transfer to the SDNY. Thus, “the mere
  possibility that trial will be held sooner in the original court does not justify denial of transfer
  when it is otherwise supported by the convenience of the parties and the witnesses.” Delorenzo,




                                                    18
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 20 of 21



  79 F. Supp. 3d at 1284 (quoting Moore’s Federal Practice, Vol. 17 § 111.13[1][k] (3d ed.
  2014)).
                                            CONCLUSION
            Based on the foregoing, in accordance with due process considerations and in the interest
  of justice, Defendant William Alpert requests that this Court dismiss him from this action for
  lack of personal jurisdiction over him or improper venue, or in the alternative, transfer the
  entirety of the action to the United States District Court for the Southern District of New York.
                                     REQUEST FOR HEARING
            Pursuant to Local Rule 7.1(b)(2), Defendant respectfully requests oral argument on this
  Motion and estimates that a total of one hour will be required.



  Dated: August 26, 2019
                                                        Respectfully submitted,

   /s/ Natalie J. Spears                                /s/ Rachel E. Fugate
   Natalie J. Spears (pro hac vice)                     Rachel E. Fugate (Florida Bar. No. 144029)
   Gregory R. Naron (pro hac vice)                      Kendall O. Pfeifer (Florida Bar No. 105445)
   Jacqueline A. Giannini (pro hac vice)                SHULLMAN FUGATE PLLC
   DENTONS US LLP                                       2101 Vista Parkway, Suite 4006
   233 S. Wacker Dr.                                    West Palm Beach, FL 33411
   Chicago, IL 60606                                    Telephone: (561) 429-3619
   Telephone: (312) 876-8000                            rfugate@shullmanfugate.com
   natalie.spears@dentons.com                           kpfeifer@shullmanfugate.com
   gregory.naron@dentons.com
   jacqui.giannini@dentons.com                          Attorneys for Defendant William Alpert




                                                   19
Case 0:19-cv-61370-RS Document 21 Entered on FLSD Docket 08/26/2019 Page 21 of 21



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 26, 2019, a true and correct copy of the foregoing
  was served by CM/ECF on all counsel or parties of record on the service list and by U.S. Mail on
  Defendant Teri Buhl, 1725 York Avenue #30G, New York, NY 10128


                                              /s/ Rachel E. Fugate
                                              Rachel E. Fugate
                                              Florida Bar No. 0144029




                                                20
